Citation Nr: 1130331	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cold injury residuals of bilateral upper and lower extremities (claimed as residuals of frostbite).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left lower extremity disorder (claimed as left leg pain).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a prostate disorder.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to claimed prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1952 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above noted issues.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The instant decision reopens the cold injury residuals claim.  The underlying service connection issue, as well as the other service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1998 rating decision, which denied the Veteran's claim for residuals of frostbite, is final.  

2.  The evidence received since the last final decision in July 1998 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for cold injury residuals of bilateral upper and lower extremities, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for cold injury residuals of bilateral upper and lower extremities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

As the instant decision reopens the claim of service connection for cold injury residuals of bilateral upper and lower extremities, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran initially filed a claim for residuals of frostbite (cold injury residuals) in January 1998.  The RO denied that claim in a July 1998 rating decision and the Veteran was notified of that denial in a letter dated that same month.  He did not file a notice of disagreement within one year of that July 1998 notification letter.  As such, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that the July 1998 rating decision denied the claim of service connection for residuals of frostbite because the evidence received did not demonstrate any impairment from frostbite or a chronic fungal infection during military service, though cold exposure during military service was conceded.  Thus, the evidence received since July 1998 should demonstrate frostbite residuals.    

The evidence of record at the time of the July 1998 rating decision consisted of the Veteran's statements that in January 1998 that he had served in the Republic of Korea, at which time he was exposed to sub-zero temperatures that resulted in frostbite of his hands and feet.  He stated that he did not get them amputated.  He also stated that his hands and feet get cold and that his toenails do not grow correctly.  

The Veteran's service treatment records did not show any treatment during military service for any cold injury residuals, including during his deployment in the Republic of Korea.  At an April 1998 VA examination the Veteran further indicated that several of his fellow servicemembers had tissue loss in Korea due to cold injuries and that such required amputation, but that he was re-warmed and returned to active duty after only experiencing severe cold in his hands and feet.  He denied any intercurrent medical conditions that demonstrated in peripheral vascular insufficiency or pain in his hands or feet.  He was diagnosed with frostbite of the hands and feet, with manifestation of cold sensitivity in his hands and cold sensitivity and diminished circulation with a chronic fungal infection of his feet.

The evidence received since July 1998 consists mostly of the Veteran's May 2011 hearing testimony before the undersigned.  During that hearing, the Veteran stated that he had cold injuries in service while in the Republic of Korea.  He stated that during one particular incident, the truck he was driving up a mountain had an axle break approximately 2 miles from the camp he was driving to.  He left his passenger in the truck, with the engine running, and walked 2 miles up the mountain to the camp in sub-zero weather in order to get a wrecker to pull the broken-down truck to camp.  He indicated that he had to be re-warmed after severe cold injuries at the time he reached the camp.  He further indicated that another time he was on guard duty waiting for a replacement, at which time his toes turned black due to cold injuries.  He went to a MASH-like medical tent for treatment, but saw that the treatment involved toe amputation.  He stated that he left without getting any treatment because he did not want any amputations.  

The Board finds that this lay evidence testimony constitutes new and material evidence as it relates directly to whether the Veteran had any cold injuries during military service.  Indeed, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial in 1998.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's cold injuries claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection cold injury residuals of bilateral upper and lower extremities is reopened, and to that extent only is the appeal granted.


REMAND

At his May 2011 hearing, the Veteran indicated several Air Force Bases at which he sought treatment.  He did not give any approximate dates of treatment at any of those Air Force Bases.  However, in order to fulfill VA's duty to assist, the RO/AMC should send him a letter to clarify the approximate dates of treatment at the following: Pease Air Force Base (AFB); Ellington AFB; Hill AFB, Westover AFB; Mather AFB; McClellan AFB; and, Keesler AFB.  After such clarification, VA should attempt to obtain and associate those documents with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

The Veteran should also be asked to identify any private or VA treatment he may have sought since discharge from service, particularly for hypertension in 1973 and with VA in the 1980's.  The Veteran should also be asked to clarify when and where he had his precancerous prostate tumor excised.  After appropriate authorization is procured, any identified records should be obtained and associated with the claims file.  Id.; see 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the Veteran's cold injuries claim, a remand is also necessary in order for a VA examination to be performed.  In this case, the Veteran has indicated that he served in the Republic of Korea, was exposed to cold weather, had frostbite of his hands and feet during service, and that he has had residuals of those injuries since that time, particularly cold sensitivity.  The Board finds that a reasonable possibility of a relation to service exists and a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

With respect to the Veteran's PTSD claim, he has indicated that he served in the Republic of Vietnam, and that during such service he was the subject of several rocket attacks.  One particular attack required him to jump off of the back of a fire truck in order to avoid being hit.  The rocket landed several feet from him and caused him to lose his hearing for a period of time.  A May 2008 response from the Joint Service Records Research Center (JSRRC) confirms that during his service in the Republic of Vietnam, the Veteran's base came under attack 4 separate times.  Thus, there is a confirmed in-service stressor.

The Veteran additionally stated that he had several family issues during service, including divorce from his wife as well as the death of his 8-year old son in 1972-the exact date of which is currently unknown, and which potentially may be after the Veteran's discharge from service.  Also, the Veteran's service treatment records note that the Veteran suffered from depression secondary to family issues during service, but that such resolved during service and prior to discharge from service.  On the basis of the above evidence, the Board finds that a VA examination is necessary in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.

Additionally, the Veteran testified at his Board hearing that his hypertension began in 1973, within a year of military service.  He further indicated that he had been taking blood pressure medication since that time.  The Veteran additionally stated that his high blood pressure was the result of the significant stress he was suffering at the time.  The Board finds that such a claim raises a reasonable possibility of a connection to the Veteran's claimed psychiatric condition, and thus a VA examination is necessary to determine whether such a relationship exists.  

Finally, the Veteran stated that he had left leg pain and that he was receiving injections into his left knee joint.  He related the left leg pain to his jump from the fire truck, noted above.  Such incident is deemed credible and consistent with his service.  Therefore, the Board finds that a VA examination is necessary in this case in order to determine the current nature and etiology of the Veteran's claimed left lower extremity disorder.  See Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify any Air Force Bases he may have been treated at during or after service, and the approximate dates of treatment, to include the following Air Force Bases:  

(a) Pease Air Force Base
(b) Hill Air Force Base
(c) Ellington Air Force Base
(d) Mather Air Force Base
(e) Westover Air Force Base
(f) McClellan Air Force Base
(g) Keesler Air Force Base

After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If such records cannot be obtained and further attempts would be futile, this should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Ask the Veteran to identify any private or VA treatment that he may have had since discharge from service for the following:  Cold Injuries; Hypertension; PTSD; Hearing Loss; Tinnitus; Left Lower Extremity Disorder/Pain; and, Prostate Condition/Erectile Dysfunction, to include an open prostatectomy in November 1997 (or during service).

After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following the completion of the above to the extent possible, schedule the Veteran for a VA examination in order to determine whether his claimed left lower extremity disorder and cold injury residuals are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all cold injury residuals and left lower extremity disorders found, including any arthritic conditions thereof.  

The examiner should then opine as to the following:

(a) Cold injury residuals: For any cold injury residuals of the bilateral upper and lower extremities found, including any arthritic condition thereof, the examiner should state whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to military service, including his cold exposure during service in the Republic of Korea.  The examiner should also discuss and consider the Veteran's lay testimony as to ongoing symptomatology since military service, as well as the lack of treatment in service due to his desire to avoid amputation.

(b) Left Lower Extremity Disorder: For any left lower extremity disorder found (other than the cold injury residuals discussed above), including any arthritic condition thereof, the examiner should state whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to military service, including due to the Veteran's jump from a fire truck in service.  The VA examiner should additionally address the evidence of record that demonstrates the Veteran's left lower extremity pain may represent radicular symptoms of a low back disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.

For any diagnosed psychiatric disorder-including PTSD-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include the Veteran's service in the Republic of Vietnam, the rocket attacks therein, and the fear of hostile military activity.  The examiner should also discuss the Veteran's noted transitory depression during military service secondary to everyday issues, which the Veteran described at his hearing to include particularly health issues with his son and a divorce from his wife.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA cardiovascular examination in order to determine whether his hypertension is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all hypertensive disorders found.  For any hypertensive disorder found, the examiner should opine whether such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or is related to military service, or whether such is caused by or aggravated (made permanently worse beyond its natural progression) by a psychiatric disorder.  If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for cold injury residuals of the bilateral upper and lower extremities; bilateral hearing loss; tinnitus; PTSD; hypertension; a left lower extremity disorder; a prostate condition; and, erectile dysfunction, to include as secondary to the claimed prostate condition.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


